United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1311
                                     ___________

Clayton Browning,                         *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Jonesboro Public Schools,                 *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: November 29, 1999

                                    Filed: December 6, 1999
                                     ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Clayton Browning appeals the district court's adverse grant of summary judgment
on Browning's employment discrimination claim. Having reviewed the record and the
parties' briefs, we conclude the district court correctly granted summary judgment, and
we affirm for the reasons stated in the district court's order without further discussion.
See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-